Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 13, 14 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. US 7,635,755 (Kaplan ‘755), in view of Kaplan et al. US 2018/0050109 A1 (Kaplan ‘109) and Otawa et al. JP 2001057851A.
Kaplan ‘755 teaches an aqueous silk fibroin solution for forming a scaffold comprising silk fibroin and an aqueous solution.  See abstract, and Example II.  Kaplan ‘755 does not expressly teach the claimed silk fibroin fragments.     
Kaplan ‘109 teaches a silk fibroin based materials comprising silk fibroin fragment having average molecular weight of less than 350 kDa, specifically average molecular weight ranging from 100 kDa to 150 kDa is found in the abstract and paragraph 0188.  Fibroin based material further comprising plasticizer including glycerol having weight ratio falls within the claimed weight ratio is found in paragraphs 0030-0033.  The claimed glass transition temperature and lyophilizing scaffold is found in paragraphs 0069-0072.  Particles formed from lyophilized scaffold is found in paragraphs 0067-0072 and 0137.
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the silk fibroin solution of Kaplan ‘755 to include the silk fibroin fragment in view of the teaching in the Kaplan ‘109 reference to obtain the claimed invention.  This is because Kaplan ‘109 teaches the use of silk fibroin having the claimed molecular weight range is known in the art.
The Kaplan references fail to teach the use of sterile silk fibroin solution.
However, the use of sterilized fibroin solution is known in the art.  See for example the teaching in Otawa, where stabilized silk fibroin solution is filtered and heat to obtain a sterilized silk fibroin solution useful in the art.  See abstract.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to, by routine experimentation select a sterilized silk fibroin solution in view of the teaching of Otawa.  This is because Otawa teaches the use of sterilized silk fibroin solution is widely used in cosmetics and drugs with advantages such as stabilized silk fibroin, no gelatinization of aqueous silk fibroin solution during thawing.

Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that it would not have been obvious to combine Kaplan '755, Kaplan '109, and Otawa in the manner proposed by the Patent Office, independent claim 1 is patentable over Kaplan `755 in view of Kaplan '109 and Otawa. The remaining claims that stand rejected on this ground each depend, directly or indirectly, from independent claim I and so are patentable over Kaplan '755 in view of Kaplan '109 and Otawa for at least these same reasons. Accordingly, withdrawal of this rejection is respectfully requested.
HOWEVER, Applicant’s arguments are not persuasive for the following reasons:
In response to applicant's argument that Otawa is directed to stable silk fibroin solutions for addition to food and beverages (see, e.g., Abstract, paragraphs 1 and 10), and teaches that these silk fibroin solutions are stabilized by the addition of trehalose (see, e.g., Abstract, paragraphs 9 and 12). Otawa also teaches that the presence of trehalose improves performance during cold thawing (see, e.g., paragraph 9). Therefore, one of ordinary skill in the art would have understood Otawa to teach that trehalose, not sterilization, causes its silk fibroin solutions to have the properties that the Patent Office has asserted, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Otawa clearly discloses that silk fibroin solution is widely used in cosmetics and drugs.  Hence, Applicant’s argument that the fibroin solution taught in Otawa is only useful as an addition to food and beverage is not quite accurate;
Further, the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").  Here, Otawa teaches the objective to the invention is to obtain a stabled silk fibroin solution for a wide variety of usage, namely, cosmetic and pharmaceutical arts.  More specifically, Otawa teaches a well-known way to obtain a stable and pure silk fibroin solution includes sterilizing by filtering and/or heating.  Applicant’s attention is called to the “EQUIVALENT-ABSTRACTS” section in the Otawa reference, where Otawa teaches sterilized silk fibroin solution showed excellent stability and free from impurities.  Hence, the excellent silk fibroin solution desired in the art; and 
Here, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as discussed above, Otawa clearly teaches the advantageous results for using a sterilized silk fibroin solution.  Similarly, Kaplan ‘109 teaches the desirability to obtain a stable solution and formulation.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select a stable silk fibroin solution in view of the teaching of Otawa.
10088559.1 
In view of the above reasons, the 103(a) rejection over the Kaplan references in view of the Otawa reference is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN T TRAN/Primary Examiner, Art Unit 1615